ACCEPTED
                                                                                  04-14-00198-CR
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              1/5/2015 5:13:59 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK

                            No. 04- 14-00l98—CR
            IN THE COURT CRIMINAL OF APPEALS   FOR THEFILED IN
                 FOURTH JUDICIAL DISTRICT OF TEXAS4thSAN
                                                       COURT OF APPEALS
                                                         ANTONIO, TEXAS
                                                         1/5/2015 5:13:59 PM
                                                           KEITH E. HOTTLE
                                                                 Clerk
JORGE ALVAREZ GOMEZ
                           APPELLANT,
VS.

THE STATE OF TEXAS,
                           APPELLEE.


      APPEALED FROM THE COUNTY CORT NUMBER 6, OF BEXAR
                COUNTY, TEXAS, CAUSE No. 362070


                       APPELLANT’S REPLY BRIEF


                                             Respectfully submitted,

                                             Victor M. Valdes, J.D., Ed.D.
                                             lll Soledad, Suite 300
                                             San Antonio, Texas 78205
                                             Tel. (210) 229-9652
                                             Fax (210) 590-6713
                                             Bar No. 20424500
                                             Attorney for Appellant
                                            Email:VValdes@satx.rr.com

Oral Argument Respectfully Requested
                                     NAME OF PARTIES
Jorge Alvarez      Gomez   is   the Appellant.   He was   represented during the Motion to

suppress evidence and at the         trial   by Victor Manuel Valdes who   also represents

him on Appeal. The      State    of Texas was represented during the Motion    to   Suppress

and the   trial   by Mr. Courtney Scipio and Matt Howard. The            State’s Appellant

Counsel   is   Mathew B. Howard, Assistant Criminal District Attorney.
       COMES NOW,                Jorge Alvarez Gomez, by and through his court appointed

Attorney, Victor Manuel Valdes, and ﬁles this his Reply Brief, pursuant to Rule

38.3 of the Texas Rules of Appellate Procedure, and in support thereof, would

show the Court the following:

      In his brief Appellant contended that the Trial Court erred                       when       it   denied

Appellant’s Article 38.23 of the Texas            Code of Criminal Procedure instructions.

      The       State   is   disingenuous   when it alleges that Appellant        “. . .fails to   adequate

present a clear and concise,.. did not affirmatively dispute any issues related to a

potential 38.23 instruction”.            The video    recording, admitted into evidence, clearly

indicates that Appellant told the arresting officer “I                 was not driving...” That

evidence   is   sufficient to     meet the requirements of Article 38.23 of the Texas Code

of Criminal Procedure. Furthermore, Mr. John Orozco, the owner of the vehicle

where Appellant was waiting,              testiﬁed, not only    by   affidavit, but in       person and

subject to cross examination, that Appellant                 was no driving         his vehicle.           He
testiﬁed as follows:           that   he was the owner of the vehicle where Appellant was

sleeping and that the vehicle broke             down on     him.     And   that   he went across the

street to get cables to start the vehicle again.               That,   when he        left   the vehicle,

Appellant was in the passenger’s              seat.   (See Appendix B, Affidavit by Mr. John

Orozco).
         Again,   we agree with the State when it makes reference to Courts’
precedents as follows:

                         The Appellate Court should consider the               Trial
                         Court as the sole ﬁnder of fact at a
                         suppression hearing. Amador V State, 221
S.W.3d 666, 673 (Tex. Crim. App. 2007).
                         The Trial Court has discretion to believe or
                         disbelieve any portion of a witnesses’
                         testimony. Id. Trial Court Judges are uniquely
                         situated to observe the demeanor and
                         appearance of any witness and the evidence as
                         it ispresented to the jury. Wiede V. State, 214
S.W.3d 16, 24 (Tex. Crim. App. 2007).
                         Additionally, the Trial Court may make
                         reasonable inferences from the evidence
                         presented. Amador, 221 S.W.3d at 673.

         The above   analysis of the state law is of signiﬁcance in this case.                The   trial


Court believed the owner of the vehicle          vis-c‘z—vz's   the police officer.          The   truck

broke down and the owner went           to look for cables.      The   truck   was on “park” and

when     the ofﬁcer told    him    to   change gears that was when the truck moved

backwards. Appellant was not familiar with the truck and the owner                          testified to


that,   please see his affidavit, Appendix B. Article 28.01 of the Code of Criminal

Procedure authorizes the         Trial Court during     Motions        to   Suppress to consider

motion plus    affidavits, subject to the discretion     of the court. State           V.   Miller, 116
S.W.3d 912.
        The   State further indicates that the Court took over      two months      to sentence

Appellant.    We do not understand the point that the State is trying to make in this
respect.   However, Appendix A, provides us some           light in that respect.        It   indicates

that the   Court was not satisﬁed with the jury’s decision and of the decision of the

jury. Furthermore, the court maintains plenary powers, during those                  two months.

Please see Appendix C, page 56-57 of             Volume 2 of the        transcript, in    which the

judge was “bothered” by the jury’s decision.            He wanted        time to get with Rick

Bowman, the Staff Attorney to        see his “options”.

        He had the      option to grant the Motion to Suppress, motion for a            New Trial,
in the interest of justice, as the Court indicated, etc.        The     Trial Court judge erred

when he    felt that    he did not have any    alternative. In addition,     and   in   accordance

with   this court’s ruling in State V.      Savage, 933   S.   W. 2d    497, the court had the

option of granting a judgment non obstante veredicto                (JNOV)      or an arrest of

judgment. This     is   equivalent to a directed verdict in a motion for a         new trial. The

court should have granted the Motion to Suppress evidence as requested                              by

Appellant. In page 26 of it’s brief, the State alleges that Appellant            was not        sick at

the time of the encounter, the      trial   court judge concluded that Appellant          was     sick,


and even the police       officer asked Appellant, are    you   sick,   and he was not able to

perform the SFST.
The   availability   of the Video helps us understand the situation and, the       failure to


record at the Video    room was     a Violation of Appellants equal protection.

       The   Trial    Court was under the erroneous impression that               it   needed

permission from the State to grant a “motion for mistrial”, see Appendix A. The

court relinquished    its   authority to the State.
                                      CONCLUSION
FOR THESE REASONS, as well as for the reasons set out in Appellant’s opening
brief, his conviction    must be reversed and the charge against him dismissed with

prejudice. Alternatively, the conviction       must be reversed, and the case remanded

for a   new trial with instructions to suppress the evidence.


                                                        Respectfully submitted,

                                                                     //S//
                                                        Victor M. Valdes, J.D., Ed.D.
                                                        111 Soledad, Suite 300
                                                        San Antonio, Texas 78205
                                                        Tel.(210)229-9652
                                                        Fax (210) 590-6713
                                                        Bar No. 20424500
                                                        Attorney for Appellant


                                CERTIFICATE OF SERVICE

I,   the undersigned attorney, hereby certiﬁes that a true and correct copy of the

Reply Brief     for Appellant    was Emailed   to the Attorney for the State of Texas,


Mathew     B.   Howard   at   matthew.howard@bexar.org on      this the 5”‘   day of January

2015.



                                                                     //S//
                                                      Victor   M. Valdes,     J .D., Ed.D.
                  APPENDIX A


Court Reporter’s Transcript dated February 28, 2014
                           REPORTER'S RECORD                 (ORIGINAL)
                        VOLUME   1   OF 1 VOLUMES             FLEDIN
                                                      4th   COUIIRTOFAPPEALS
                                                          SAN ANTONIO, TEXAS
                    TRIAL COURT CAUSE N0. 36207§ﬂQm49g535AM
     THE STATE OF TEXAS                           ET    OTTLE
                                 *        IN THE édUR§ KCOURT
     VS.                             *         AT LAW NO.       6

     JORGE ALVAREZ—GOMEZ             *         BEXAR COUNTY, TEXAS
                    47**9:***********'k***‘k***'k**‘J\‘
                            SENTENCING
                        FEBRUARY 28TH, 2014
                    ***************************
     A-P—P-E—A-R—A-N—C—E—S:
10
                 MS. COURTNEY SCIPIO and
11               MR. ANDREW FIELDS
                 Assistant Criminal District Attorneys
12               Paul Elizondo Tower 1
                 101 West Nueva
13               San Antonio, Texas 78205
                 Phone: (210) 335-2311
14               ATTORNEYS FOR THE STATE
15               MR. VICTOR VALDES
                 111 Soledad Street, Suite 300
16               San Antonio, Texas 78205
                 Phone: (210) 229~9652
17               SBTN: 20424500
                 ATTORNEY FOR DEFENDANT
18

19            On the 3rd, 4th, 5th and‘6th days of December,
20   2013, and the 28th day of February, 2014, the following
21   proceedings came on to be heard in the above—entit1ed
22   and numbered cause before the HONORABLE WAYNE A.
23   CHRISTIAN, PRESIDING JUDGE, held in the County
24   Court at Law No. 6, San Antonio, Bexar County, Texas.
25           Proceedings reported by machine shorthand.
                                     1QLHME_jLLn1;L_1QLUME§
                                                                                                                             Page
     Proceedings..   .   .   .   .   ........................                           .   .   .   .   .   .   ......3
     Court gives chronology of tria1......................3
     Court explains attempt to ask State if they would
     be willing to allow Court to grant mistrial..........3
     Court explains numerous attempts in trying to
     Contact Defense attorney Victor Valdes and
     Defendant........................                  .   .   .   .   .   .   .   .   .   ...........5
10   Court sends out setting form for sentencing                                                .   .   .   .   .   .   ....5
ll   Defense attorney Victor Valdes was absent from
12   sentencing because of being in a seminar.............6
13   Court sentenced in absentia..........................7
14   Court informs defendant what he has to do............8
15   State's recommendation on punishment................l1
16                                     SIAIELSJHHDENQE
     ﬁIAIELS.ﬂIIﬂEsSEs:                           DE                CE                      RD                      RC
17   (No witnesses.)
                        DEF                 E‘          EN E
18   DEFENSE'S WITNESSES:                              DE    CE                                     RD                      RC
     (No witnesses.)
19
     Proceedings concluded..................i.....                                                      .   .   .   .   .   ..11
20
     Court Reporter's Certificate............                                       .   .   .   .   ........12
21
                                       E X H I B I T S
22   STATE'S:
     NO.      DESCRIPTION                        MARKED                 OFFERED                             ADMITTED
                                                                                                                                    I

                                                                                                                                    A




23   (No   exhibits.)                                                                                                               I




24   DEFENSE'S:
     NO.    DESCRIPTION                          MARKED                 OFFERED                             ADMITTED
25   (No exhibits.)
                              P R 0 C E E D I         N G    S

                         (Open court, defendant present.)
                         THE COURT:    This is Cause 362070, The
         State of Texas versus Jorge Alvarez-Gomez, who is
         charged by information and complaint with the offense
         of driving while intoxicated, alleged to have occurred

         May 17th, 2011.    Defense requested         a    jury trial, which
         was held on December 3rd through 6th, 2013.                  The jury
         finding the defendant guilty of the offense of driving
    10   while intoxicated.    Defense filed      a       motion for a new
    11   trial, which the Court respectfully denied on February
    12   7th, 2014.    Numerous attempts were made               -- or,

    13   actually, the Court deferred sentencing in an attempt
    14   to   work something out with the District Attorney's
    15   Office, that was not able to be worked out.
    16                   MR. VALDES:       And that you spoke with Mary
    17   Green.
    18                   THE COURT:    I    spoke with my two
    19   prosecutors, Andrew Fields and Courtney Scipio, and                 I

    20   spoke to their supervisor, Mary Green.
    21                   MR. VALDES:       To see if it's possible
    22   to --

    23                   THE COURT:    And what       I    was attempting to
    24   do at that point was to see if the State                would be
    25   willing to allow me to grant a motion for mistrial,

~
     based exclusively on the fact that                 I   personally did not
     agree with the jury's verdict.                  However, the law does
     not account for that being sufficient for me to grant a
     motion for a new trial or override the jury's verdict,
     in my opinion,           and   I   was going to attempt to see if the
     District Attorney's Office would be willing to allow me
     to   grant a motion for a new trial, with the
     understanding that they would offer Mr. Alvarez—Gomez                        a

     lesser offense of obstruction of a highway, which                     I

10   thought was more appropriate for this case since it
11   involved    a   vehicle stuck in the middle of an
12   intersection.            Both my assigned trial court prosecutors
13   and Ms. Green were very nice and professional about it,
14   but they said they're not going to disparage the
15   verdict of      a   Texas jury, and that all of the evidence
16   was presented to the jury and that was their finding.
17                        Mr. Field's, is that more or less
18   accurate?
19                        MR. FIELDS:         As far as     I   know, yes, sir.
20                        THE COURT:         Okay.
21                        I   want to advise Mr. Alvarez—Gomez that,
22   in my opinion, you got as fair a trial as                    you can get.
23   You have a very competent attorney.                    We had to jump
24   through a few hoops to get your witness there, who was
25   testifying that you were not driving the automobile and
         that he had left you intoxicated in the car and that
         you weren't doing anything accept being in the car
         waiting for him to get back with jumper cables, if          I

         recall correctly, to start the car, which was stalled
         in an intersection at a red light or something, and it
         appears the jury did not believe that testimony, and
         it's not up to me what the jury believes or doesn't
         believe.   So   I   feel bad for Mr. A1varez—Gomez, but I'm
         bound by the law.       That's kind of where we're at.
    10                       So that being said, we attempted to
    ll   contact both Mr. Alvarez-Gomez and Defense counsel
    12   numerous times on the phone and by texting, and me
    13   personally trying to get Mr. Valdes to get in contact
    14   with me. Apparently everybody was busy because I --
    15   and   wanted to relate to them that I was going to have
               I

    16   to have a sentencing hearing.  Ultimately I was not
~
    17   able to contact them, so I had Ms. Benavidez, as court
    18   coordinator, send out an official setting form setting
    19   this for sentencing on February 25th, 2014. And I
    20   assume you got that, Mr. Valdes?
    21                   MR. VALDES:     Yes, Your Honor, but   --

    22                   THE COURT:     Because the defendant showed
    23   up in the morning --
    24                   MR. VALDES:     Yes, Your Honor, because
    25
                    THE COURT:    -—   but you weren't here.
                    MR. VALDES:    No, because   I   called him to
      tell him to show up here, to report.
                    THE COURT:    He showed up in the morning,
     and we'll ask Ms. Benavidez, but my understanding is,
     he was told to come back at 1:30 to give us time to
     contact you to be here also, and he didn't show up at
     1:30.
                    MR. VALDES:    I   understand, Your Honor,
10   but ~-
11                  THE COURT:    No hard feelings.      I'm not
12   holding that against anybody.
13                 MR. VALDES:     No, no, but   I   was in   a
14   seminar.
15                 THE COURT:     Marines are late all the time
16   anyway.
17                 MR. VALDES:     I   was in a seminar at Corpus
18   Christi.
19                 THE COURT:     And once again, no hard
20   feelings.
21                 MR. VALDES:     I'm sorry.
22                 THE COURT:     It's just we needed to get
23   this done and that's how we did it.
24                 MR. VALDES:    Yes, sir, and that's why
25   we're here.
                       THE COURT:     And when neither Defense
     counsel nor defendant were present,           I    sentenced in
     absentia, and     I   followed the jury's verdict and found
     Mr. Alvarez~Gomez guilty of the offense of driving
     while intoxicated, first offense.         I       sentenced him to
     six months in the Bexar County Jail, probated for six
     months,   a   $500 fine, probating all of that, plus court
     costs, 48 hours community service, probating all of
     that based on his extensive military service as a
10   combat marine, DWI education course he's required to
ll   take to keep his driver's license, DWI Victim Impact
12   Panel, which takes approximately two hours,                I    think, to
13   finish, and an outpatient drug evaluation through
14   either Elite counseling or the Veterans
15   Administration.       I   assume you're still eligible for
16   that.
17                    THE DEFENDANT:      Yes, sir.
18                    THE COURT:     And whatever the
19   professionals in that category tell me             ~- if       you need
20   outpatient counseling, I'm going to order it, if that's
21   what they tell me.        If they tell me you don't need it,
22   I'm not going to order it.
23                    THE DEFENDANT:     Yes, Your Honor.
24                    THE COURT:     It's just that simple.              I

25   initially ordered you to report to the adult probation
     department at    9   o'clock a.m.   —-    I'm sorry, Marine, 0900
     hours on February 26th, 2014.            You weren't able to do
     that.     No problem.     We have since issued a warrant for
     you, but you're here, so no problem.             We're going to
     recall the warrant, and I'm going order you, in the
     nicest possible way, to go to probation and sign in
     today.
                      THE DEFENDANT:      Yes, Your Honor.
                      THE COURT:     My understanding      —- and I've

10   also found you indigent for purposes of the state
11   surcharge.  Otherwise you would have to be paying
12   $3,000 to keep your driver's license. Okay?
13                    THE DEFENDANT:     Yes, sir.
14                    THE COURT:     I've annotated in the Court
15   file:  Defense counsel provided proper legal notice of
16   sentencing hearing on 2—7~2014, and defendant further
17   spoke to Pat Benavidez on the ——          I   can't even read my
18   writing   -— on the     morning on 2-25-2014 and was
19   specifically told to be back in the courtroom at
20   1:30 p.m.    Defense counsel repeatedly refused to return
21   phone calls.
22                   No hard feelings.         That's just on the
23   record of how we tried to contact you.            You're here, so
24   we're all happy.
25                   So that being said, I need Mr. Alvarez-
     Gomez to go report in to probation, with the
     understanding that once he pays the monies that are
     due -— and I think that's going to be, according to the
     front of this jacket, $462 or $427.          Toni in the back
     can tell you the exact amount.          That's his court
     costs.    Once that is paid —- there's also a $25          a    month
     supervisory fee, and I'm going to waive that. Once
     he's done that, I'm going to allow him to answer by
     mail for six months, which means he doesn't have to go
10   to   probation after today.    They'll give you a form and
11   allow you to answer by mail.        As a matter of fact, I'm
12   just going to order that he can answer by mail.                That's
13   the best way to do that.      You're going to have to do           a
14   DWI education course, and that can be taken online.
15                   THE DEFENDANT:      Yes, sir.
16                   THE COURT:    And   I   don't know what it
17   costs, but not much.     You need that to keep your
18   driver's license.    This Victim Impact Panel, you're
19   going to have to talk to your probation officer or Ron
20   today about how to set up for that.         But it's only two
21   hours once you start.
22                   THE DEFENDANT:      Yes, sir.
23                   THE COURT:    So as soon as you get that
24   out of the way, that's great.       But technically you got
25   six months to do that.
                                                                              10

                     So   I   tried to make it as kind and gentle
     on him as I possibly can.          In 34 years of doing this,
     I've never sentenced anybody this meek and mild.              And
     the prosecutor will confirm that.           And I'm recalling
     warrants.  And it is now 10:30, so I'm going to say at
     11 o'clock? Or anytime today.   Is this afternoon
     better for him?      What's better?
                     MR. VALDES:        To report to probation?
                     THE COURT:     Yes, sir.
10                   MR. VALDES:        Yeah, this afternoon.      Yes,
ll   sir.
12                   THE comm‘:     Okay.       1:30, 1330 your time.
13                   THE DEFENDANT:        I   can report right after
14   this.
15                   THE COURT:     Well, you can go now.         You
16   know, anytime up to or including 1330.           Before or at
17   1330 hours today.
18                   MR. FIELDS:        So, Judge, was this the
19   sentence that was already given the last time?
20                   THE COURT:     The sentence that      I   gave?
21                   MR. FIELDS:        Yes.
22                   THE COURT:     Six months over six months          --
23                   MR. FIELDS:        That was already recommended
24   by the State?
25                   THE COURT:     I   didn't even ask the State         a
                                                                                    ll

         recommendation.           I   just sentenced him.      But I'll be
         happy to hear the State's recommendation for the
         record.
                                MR. FIELDS:    I   was just going to
         recommend    ——       and what's different from yours is        a   $700
         fine, a hundred and eighty days over two years, and 60
         hours of community service, in addition to the ignition
         interlock.        I   didn't hear you say that.
                               THE COURT:     Thanks.
    10                         Okay.    Anything further from the State or
    11   the Defense on Mr. Jorge Alvarez-Gomez, United States
    12   Marine Corps?
    13                         MR. FIELDS:     No, Your Honor.
    14                         THE COURT:     Best of luck, sir.
    15                         THE DEFENDANT:        Thank you, Your Honor.
~
    16                         THE COURT:     I'm sorry it worked out this
    17   way.     Your attorney did the best job he could, and the
    18   State had to do their job, and the Defense had to do
    19   theirs, and that's what the jury came back with.
    20   That's the way the cookie crumbles.
    21                         MR. VALDES:     May   I   be excused, Your
    22   Honor?
    23                         THE COURT:     You bet.      Thank you.
    24                         MR. VALDES:     Thank you, Your Honor.
    25                         (Sentencing proceedings concluded.)
                                                                       12

     STATE OF TEXAS        )



     COUNTY OF BEXAR       )




              I,   MICHAEL A. STACHOWITZ, Court Reporter in
     and for the County of Bexar, State of Texas, do hereby
     certify that the above and foregoing contains          a   true
     and correct transcription of the entire sentencing
     proceedings in the above-styled and numbered cause, all
     of which occurred in open court and were reported by
     me.
10            I    further certify that this Reporter's Record
11   of the proceedings truly and correctly reflects the
12   exhibits, if any, admitted by the respective parties.
13            I    further certify that the total cost for the
14   preparation of this Reporter's Record is ____________.
15            WITNESS MY OFFICIAL HAND this the 5th day of
16   May, 2014.
17

18                    ,3       H.   I   1   E   5   I
                                                        .




                     MICHAEL A. STACHOWITZ
19                   Official Court Reporter, County Court 6
                     Texas CSR 2174
20                   Expiration Date: 12-31-2014
                     Bexar County Justice Center, 2nd Floor
21                   100 Dolorosa
                     San Antonio, Texas 78205
22                   (210) 335-1605
23

24

25
          APPENDIX B


Afﬁdavit by owner, Mr. John Orozco
                                                               CAUSE NO. 362070
STATE OF TEXAS                                                          §                            IN THE         COUNTY COURT
                                                                        §
VS.                                                                     §                            AT LAW NO. 6
                                                                        §
JORGE ALVAREZ GOMEZ                                                     §                            BEXAR COUNTY, TEXAS

                                                       AFFIDAVIT OF WITNESS

STATE OF TEXAS                                    §
COUNTY OF BEXAR                                   §

              BEFORE ME, the undersigned authority, on this day personally appeared JOHN
OROZCO, and, aﬂer I administered an oath to him, upon his oath, he                                          said:

“
     My name is JOHN OROZCO                            and     I   am a witness to the arrest for DWI of Jorge Alvarez
Gomez.         I   am a witness because I just left Jorge inside my truck to get jump cables because my
truck had stalled in the intersection.                     I   walked directly to the Red Land Restaurant which was

across the street where the truck stalled                          on me.   I   told all that to the officer.   However, he did not

believe me.          I   told the officer that        it   was my truck and that Jorge was not driving the truck when it

stalled.       Obviously, while waiting for me, he                      fell    asleep in the truck. However, the ofﬁcer did not

know that it was my truck and he did not know why we were there or how long have we been in

there. I tried to explain             it   to   him but he apparently, did not believe me. This                 is   the truth; the truck

is   mine, and Jorge did not get to operate or move the truck because                                it   stalled   on me   at the


intersection.”




                                                                                                               ﬁﬁﬁﬁ W
SWORD TO AND SUBSCRIBED before me by¢.I'c>’l1’n”Orozcq£)r1,                                                 Day of December 2013.

     Notary public in for the State of Texas.                       My commission expires on: ‘/7/{[33, /(0,                090 /5




~~      _
        '5
                   MICHELLE   H.   LOPEZ
             NOWV Public. State of Texas
               My Commission Expires
                   MOV lb. 2015
                    APPENDIX C


Court Reporter’s Transcript page 56-57 Judge “Bothered”
~
                                            !’J.t‘_§§J




                                                                                                               S7
                                            attorney, and see what my options are, okay?
                                                           MR. VALDES: Yes, sir.
                                                                THE COURT:    Go home, have a 1ove1y
                                            weekend.     when   I   Figure it out,   I   w111 just ca11 you.
                                                                (Proceedings adjourned.)
                  $KOO0\I®U'|-P-LaUl\)}—\




      I4




      I4          I4




                  Y\l
      I4




   I4 UU




   I4        -l>




  1-‘        U1




            01‘


  I4




            \l
 I4




 I4        00



 I4        ®
 l’\J
           C
l\J 1-“




I\) l\J




I\J     UU



f\)        «P-




I\J     U1